t c no united_states tax_court christine m hackl petitioner v commissioner of internal revenue respondent albert j hackl sr petitioner v commissioner of internal revenue respondent docket nos filed date in and ps a and c made gifts to their children and grandchildren of membership units in treeco llc a limited_liability_company treeco had previously been organized by a to hold and operate tree farming properties this timberland had been purchased by a to provide investment diversification in the form of long-term growth and future income treeco was governed by an operating_agreement which set forth the rights and duties conferred on members and the manager and which designated a as manager at the time of the gifts it was correctly anticipated that treeco and its successor entities would generate losses and make no distributions for a number of years held the gifts of treeco units made by ps fail to qualify for the annual_gift_tax_exclusion provided in sec_2503 i r c -- - barton t sprunger and mark j richards for petitioners russell d pinkerton for respondent opinion nims judge by separate statutory notices respondent determined a deficiency in the federal gift_tax liability of petitioner christine m hackl christine hackl in the amount of dollar_figure and in the federal gift_tax liability of albert j hackl sr a j hackl in the amount of dollar_figure petitioners each timely filed for redetermination by this court and due to an identity of issues the cases were consolidated for purposes of trial briefing and opinion in accordance with stipulations of partial settlement filed by the parties the sole matter remaining for decision is whether gifts made by petitioners of units in a limited_liability_company qualify for the annual exclusion provided by sec_2503 unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure background these cases were submitted fully stipulated pursuant to rule and the facts stipulated are so found except as noted in footnote the stipulations of the parties with accompanying exhibits are incorporated herein by this reference at the time their respective petitions were filed petitioners resided in indianapolis indiana personal educational and occupational background petitioners are husband and wife and are the parents of eight children as of the date of the gifts at issue they were also the grandparents of minor grandchildren a j hackl was born on date and christine hackl was born on date since obtaining a bachelor of mechanical engineering degree from georgia institute of technology in a j hackl has pursued a successful career in business he was employed by the trane company from to during which time he became a licensed professional engineer and worked in several management positions he next accepted employment with worthington corporation serving in management and executive capacities within the company’s air conditioning division from to then from until his retirement in a j hackl served as chief_executive_officer of herff jones inc during that period herff jones grew from a small publicly held manufacturer of scholastic recognition and motivational awards with dollar_figure million in annual sales to a national company with a broad line of products and annual sales of dollar_figure million at the time of his retirement in a j hackl owned a significant amount of herff jones stock - - which he sold to the company’s employee_stock_ownership_plan he then remained as chairman of the board_of directors until initiation of tree farm investment in the mid-1990s in anticipation of the sale of his herff jones stock a j hackl began to research ways to diversify his financial net_worth into investments other than publicly traded u s marketable_securities of which he had already accumulated a substantial portfolio he concluded that an investment in real_estate would achieve his objective of diversification and after consideration of a wide range of real_estate ventures decided that tree farming presented an attractive business opportunity which would both include the acquisition of significant parcels of real_estate and also fulfill his interest of remaining personally active in business since his other investments were generating a considerable amount of current income a j hackl’s investment goal with respect to his tree farming_business was long-term growth he therefore chose to purchase land for use in the tree farming_business with little or no existing merchantable timber because such land was significantly cheaper and would provide a greater long-term return on investment than land with a substantial guantity of merchantable timber in a j hackl purchased two tree farms a big_number acre tract in putnam county florida putnam county farm and - - a dollar_figure acre tract in mcintosh county georgia mcintosh county farm the putnam county farm was purchased on date for dollar_figure and contained merchantable timber valued at dollar_figure as of the time of purchase the mcintosh county farm was purchased on date and contained no merchantable timber as of that date formation of treeco llc and gifting of interests therein a j hackl determined that the tree farming operations should be conducted by a separate business_entity to shield his assets not related to the tree farming_business from potential liability associated with that business to create a separate enterprise in which family members could participate and to facilitate the transfer of ownership interests in the tree farming_business to his children their spouses and his grandchildren accordingly a j hackl executed articles of organization creating treeco llc and on date such articles were filed with the office of the indiana secretary of state as a result treeco was duly and validly organized as a limited_liability_company llc under the indiana business flexibility act the llc format was selected by a j hackl to obtain liability protection for members to provide protection of assets inside the llc from members’ creditors to provide pass-- through income_tax treatment and to provide for centralized_management for the operation of the family tree farming_business -- - on date a j hackl contributed the putnam and mcintosh county farms to treeco thereafter on date petitioners each recorded a capital_contribution to treeco of dollar_figure in exchange for big_number voting and big_number nonvoting units in the llc thereby becoming the initial members of the entity and each holding 50-percent ownership they also on that date in their capacities as initial members executed an operating_agreement to govern the treeco enterprise the operating_agreement provided that management of the company’s business shall be exclusively vested in a manager and specified that such manager shall perform the manager’s duties as the manager in good_faith in a manner the manager reasonably believes to be in the best interests of the company and with such care as an ordinarily prudent person ina like position would use under similar circumstances the document designated a j hackl as the initial manager to serve for life or until resignation removal or incapacity and also conferred on him the authority to name a successor manager during his lifetime or by will as regards distributions the agreement stated that the manager may direct that the available cash if any be distributed to the members pro_rata in accordance with their respective percentage interests available cash was defined as cash funds on hand after payment of or provision for all - operating_expenses all outstanding and unpaid current obligations and a working_capital reserve in addition the agreement provided that prior to dissolution no member shall have the right to withdraw the member’s capital_contribution or to demand and receive property of the company or any distribution in return for the member’s capital_contribution except as may be approved by the manager members also in the agreement waived the right to have any company property partitioned concerning changes in members and disposition of membership interests the operating_agreement set forth specific terms with respect both to withdrawal of members and transfer of membership interests members could not withdraw from treeco without the prior consent of the manager however under the agreement a member desiring to withdraw may offer his units for sale to the company in the person of the manager who shall have exclusive authority on behalf of the company to accept or reject the offer and to negotiate terms pertaining to transfer of interests the document recited as follows no member shall be entitled to transfer assign convey sell encumber or in any way alienate all or any part of the member’s interest except with the prior written consent of the manager which consent may be given or withheld conditioned or delayed as the manager may determine in the manager’s sole discretion if a transfer was permitted in accordance with this provision the transferee would have the right to be admitted as a substitute member if a transfer was made in violation of the --- - foregoing procedure the transferee would be afforded no opportunity to participate in the business affairs of the entity or to become a member rather he or she would only be entitled to receive the share of profits or distributions which otherwise would have inured to the transferor among the rights afforded to members by the operating_agreement were the following voting members had the right to remove the manager and elect a successor by majority vote voting members had the right to amend the operating_agreement by an 80-percent majority vote voting and nonvoting members had the right to access the books_and_records of the company voting and nonvoting members had the right jointly to decide whether the company would be continued following an event of dissolution and after the tenure of a j hackl as manager voting members could dissolve the company by an 80-percent majority vote as set forth in the operating_agreement treeco was to be dissolved upon the first to occur of four enumerated circumstances while a j hackl is the manager by his written_determination that the company should be dissolved following the tenure of a j hackl as manager by a written_determination by voting members owning not less than eighty percent of the voting units of the company that the company should be dissolved --- - the occurrence of a dissolution event defined as the resignation expulsion bankruptcy death insanity retirement or dissolution of the manager if the company is not continued by a majority vote of the members within days of the event or iv at such earlier time as may be provided by applicable law upon dissolution distributions in liquidation were to be made first to creditors then to repay member loans and finally to members with positive capital_account balances in proportion thereto subsequent to completion of the foregoing formalities petitioners on date made further contributions to treeco on that date petitioners contributed cash in the amount of dollar_figure and publicly_traded_securities valued at dollar_figure the cash and securities were held by treeco to serve as working_capital and to finance additional purchases of tree farm property then on date petitioners commenced a program of gifting interests in treeco to family members petitioners transferred voting and nonvoting units in treeco to each of their eight children and to the spouse of each such child at that time each donee executed an acceptance of the treeco operating_agreement petitioners reported the gifts of treeco units on timely filed gift_tax returns and elected on those returns to treat the gifts as made one-half by each of the -- - petitioners pursuant to sec_2513 petitioners also treated the gifts as qualifying for the annual exclusion of sec_2053 respondent did not issue notices of deficiency to petitioners for on date treeco purchased a third property in flager county florida flager county farm using dollar_figure of the llc’s cash and securities the flager county farm consisted of big_number acres and contained merchantable timber valued at dollar_figure at the time of sale thereafter on date petitioners continued their program of gifting treeco units with the gifts that are at issue in this litigation petitioners once again each gave voting and nonvoting units in treeco to each of their eight children and to the spouses of such children also on that date a j hackl created the albert james hackl irrevocable_trust grandchildren’s trust for the benefit of petitioners’ minor grandchildren at that time petitioners each transferred big_number nonvoting units in treeco to the grandchildren’s trust representing big_number units for each of their minor grandchildren three of petitioners’ children were named as trustees of the grandchildren’s trust and in that capacity executed an acceptance of the treeco operating_agreement petitioners reported the gifts made in on timely filed gift_tax returns and elected on those returns to treat the gifts as made one-half by each of them pursuant to sec_2513 as previously annual exclusions were claimed under sec_2503 b with respect to the gifts respondent disallowed the exclusions by separate notices of deficiency dated date operations of treeco llc and successor entities on date a j hackl organized hacklco llc a georgia limited_liability_company and in treeco was dissolved and merged into hacklco llc similarly on date treesource lllp a georgia limited_liability limited_partnership was organized and hacklco was merged into this entity in these changes appear to have wrought no alteration in the nature and operation of the treeco enterprise and while enumerated for clarity do not affect our analysis of the gifted units petitioners continued making gifts of voting and nonvoting units of treeco’s successors in interest in and resulting in petitioners’ children and their spouses owning at all times subsequent to date percent of the voting power of treesource treeco and its successors have at all times actively engaged in tree farming since operations commenced in treeco and its successors have planted approximately to million trees on their lands a j hackl as manager of treeco and its successors devotes approximately to hours per year to the farming operations in addition georgia pacific corporation and f w forestry services inc were retained by treeco to provide consulting and management services for the tree farms contained in the record are a five-year timber operating budget for the mcintosh county farm prepared by f w forestry services and detailed forest management plans for the putnam and flager county farms prepared by georgia pacific these documents discuss among other things plantation thinning reforestation fertilization and capital improvements the f w forestry services budget projects losses through but characterizes the mcintosh tract as having great future income potential the georgia pacific plan describing the putnam property similarly states these recommendations if followed will provide you with a healthy fast growing forest which will lead to a steady stream of income in the future a j hackl meets on a regular basis with consultants from georgia pacific and f w forestry services regarding maintenance of the tree farms the parties have stipulated that he has always managed treeco and its successors with such care as an ordinarily prudent person ina like position would use under similar circumstances the primary business_purpose of all three of the above entities has been to acquire and manage plantation pine forests for long-term income and appreciation for petitioners and their heirs and not to produce immediate income petitioners anticipated that all three entities would operate at a loss for a - - number of years and therefore they did not expect that these entities would be making distributions to members during such years treeco reported losses in the amounts of dollar_figure dollar_figure and dollar_figure during and respectively hacklco reported losses of dollar_figure during treesource reported losses in the amounts of dollar_figure dollar_figure and dollar_figure in and respectively neither treeco nor its successors had at any time through date generated net profits or made distributions of cash or other_property to members discussion i settled and disputed issues the parties have previously filed a stipulation of partial settlement and a supplemental stipulation of partial settlement in which they agreed that the fair_market_value of both the voting and nonvoting units of treeco llc was dollar_figure per unit on the date of the gifts at issue in these cases accordingly the sole issue for determination by the court is whether petitioners’ gifts of units in treeco qualify for the annual exclusion provided by sec_2503 a dispute which turns on ' although the parties stipulated that treesource reported a loss of dollar_figure for treesource’s return in fact reflects a loss of dollar_figure see 93_tc_181 holding that stipulations are properly disregarded where clearly contrary to evidence contained in the record whether the transfers constitute gifts of a present_interest for purposes of the statute in this connection the parties have also stipulated that the grandchildren’s trust satisfies the requirements of sec_2503 such that the annual exclusion will be applicable for gifts thereto provided that the gifts are otherwise determined to be of a present_interest additionally to further clarify the issues the parties have stipulated that if the aforesaid question is decided in petitioners’ favor then in computing gift_tax liability for the amounts of prior period taxable_gifts reported on petitioners’ returns shall be accepted as filed conversely if the above question is decided in favor of respondent the amounts of prior period taxable_gifts reported on petitioners’ returns shall be increased to reflect the annual exclusions claimed by petitioners for gifts of treeco units in if statutory and requlatory law sec_2501 imposes a tax for each calendar_year on the transfer of property by gift by any taxpayer and sec_2511 further clarifies that such tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible the tax 1s computed based upon the statutorily defined taxable_gifts which term is explicated in section - - sec_2503 provides generally that taxable_gifts means the total_amount_of_gifts made during the calendar_year less specified deductions sec_2503 however excludes from taxable_gifts the first dollar_figure of gifts other than gifts of future interests in property made to any person by the donor during the calendar_year in other words the donor is entitled to an annual exclusion of dollar_figure per donee for present_interest gifts regulations promulgated under sec_2503 further elucidate this concept of present versus future_interest gifts as follows future interests in property -- a no part of the value of a gift of a future_interest may be excluded in determining the total_amount_of_gifts made during the calendar_period future_interest is a legal term and includes reversions remainders and other interests or estates whether vested or contingent and whether or not supported by a particular interest or estate which are limited to commence in use possession or enjoyment at some future date or time the term has no reference to such contractual rights as exist in a bond note though bearing no interest until maturity or in a policy of life_insurance the obligations of which are to be discharged by payments in the future but a future_interest or interests in such contractual obligations may be created by the limitations contained in a_trust or other instrument of transfer used in effecting a gift b an unrestricted right to the immediate use possession or enjoyment of property or the income from property such as a life_estate or term certain is a present_interest in property sec_25_2503-3 gift_tax regs itil caselaw development the foregoing statutory and regulatory pronouncements have been the subject of repeated interpretation by the federal courts much of the litigation has occurred in the factual context of gifts in trust including a series of seminal decisions by the supreme court in the 1940s 325_us_442 324_us_18 312_us_405 312_us_399 312_us_393 see also 85_tc_713 58_tc_1014 affd 478_f2d_226 5th cir additionally parallel to the developments in the trust area and incorporating many of the same principles a line of cases has addressed the related situation where transfers of property are made to an entity with preexisting interest--holders see eg 214_f3d_846 7th cir 393_f2d_972 in both scenarios the gift in question takes the form of an indirect gift of the underlying property to the beneficiaries of the trust or to those holding interests in the entity helvering v hutchings supra pincite chanin v united_states supra pincite blasdel v commissioner supra pincite furthermore it has become well settled that to gualify as a present_interest such a gift must confer on the donee not just vested rights but a substantial present economic benefit by reason of use possession or enjoyment of either the property itself or income from the property fondren v commissioner supra pincite estate of holland v commissioner tcmemo_1997_302 the cases have also established through oft-repeated directives that where the use possession or enjoyment is postponed to the happening of a contingent or uncertain future event such as where distributions of property or income will occur only at the discretion of a trustee or upon joint action of entity interest holders or where there is otherwise no showing from facts and circumstances of a steady flow of funds from the trust or entity the gift will fail to qualify for the sec_2503 exclusion commissioner v disston supra pincite ryerson v united_states supra pincite united_states v pelzer supra pincite chanin v united_states supra pincite calder v commissioner supra pincite -- - the taxpayer bears the burden of showing that the gift at issue is other than of a future_interest rule a commissioner v disston supra pincite stinson estate v united_states supra pincite iv contentions of the parties against the foregoing background we turn to the contentions of the parties before us petitioners contend their transfers of units in treeco are properly characterized as present_interest gifts petitioners emphasize that they made direct outright transfers of the treeco units which are personal_property separate and distinct under indiana law from treeco’s assets petitioners further maintain that the units had a substantial and stipulated value that petitioners’ transfers placed no restrictions on the donees’ interests in the units and that the donees upon transfer acquired all rights in and to the gifted units which rights were identical to those petitioners had in the units they retained hence according to petitioners their transfers involved no postponement of rights powers or privileges that would cause the gifts to constitute future interests cf sec_7491 which is effective for court proceedings that arise in connection with examinations commencing after date and which can operate to place the burden on the commissioner in enumerated circumstances petitioners here have not contended nor is there evidence that their examinations commenced after date or that sec_7491 applies in these cases petitioners also argue that the cases involving indirect transfers through trusts and corporations are inapplicable to the direct transfers at issue here petitioners allege when an equity_interest in a business or any property is transferred outright the donee receives all rights in and to the equity_interest or other_property upon transfer whatever those rights may be the lack of any postponement of the donee’s rights to enjoyment of the equity_interest or other_property is manifestly clear from the foregoing premise petitioners maintain that the standards referenced to analyze whether rights are postponed when interests in the subject property are held only indirectly through the conduit of a_trust or corporate entity have no place in the present situation conversely respondent argues that petitioners’ transfers of treeco units fail to qualify as gifts of present interests respondent avers that because of the restrictions contained in the treeco operating_agreement the transfers fell short of conferring on the donees the requisite immediate and unconditional rights to the use possession or enjoyment of property or the income from property unlike petitioners respondent finds the body of law regarding indirect transfers to constitute substantial analogous authority and the principles espoused therein to control the outcome of these cases specifically respondent emphasizes the requirement of present economic benefit and contends that the inability of the donees to - - freely transfer the units or to compel distributions from the entity prevented them from receiving any such benefit on account of the transfers thus in respondent’s view the gifts postponed any economic benefit and therefore were of future interests v analysis a applicable standards as framed by the parties’ contentions a threshold issue we must address is the extent to which the standards expressed in the decided cases interpreting sec_2503 are pertinent here as petitioners correctly note the property with which we are concerned in this matter is an ownership_interest in an entity itself rather than an indirect gift in property contributed to the entity treeco was duly organized and operating as an llc units of which under indiana law are personal_property separate and distinct from the llc’s assets see ind code ann secs west nonetheless while state law defines property rights it is federal_law which determines the appropriate tax treatment of those rights 472_us_713 115_tc_506 it thus is federal_law which controls whether the property rights granted to the donees as llc owners under state --- - law were sufficient to render the gifts of present interests within the meaning of sec_2503 see united_states v pelzer u s pincite moreover we conclude that the relevant body of federal authority encompasses the general interpretive principles developed through the extensive litigation involving indirect gifts to disregard longstanding directives that a present_interest gift exists only where a donee receives noncontingent independently exercisable rights of substantial economic benefit cannot be justified in the face of either the language used by the supreme court or the subsequent application of such language see fondren v commissioner u s pincite ryerson v united_states u s pincite united_states v pelzer supra pincite- for example in fondren v commissioner supra pincite the court explains the meaning of future versus present_interest in general terms stating it is not enough to bring the exclusion into force that the donee has vested rights in addition he must have the right presently to use possess or enjoy the property these terms are not words of art like fee in the law of seizin but connote the right to substantial present economic benefit the question is of time not when title vests but when enjoyment begins whatever puts the barrier of a substantial period between the will of the beneficiary or donee now to enjoy what has been given him and that enjoyment makes the gift one of a future_interest within the meaning of the regulation -- - the court thus says that the terms use possess or enjoy connote the right to substantial present economic benefit this phraseology is broad and is in no way limited to the factual context presented it defines the root words of the regulatory standard which no party disputes is a generally applicable and valid interpretation of sec_2503 see sec_25_2503-3 gift_tax regs we therefore would be hard pressed to construe use possession or enjoyment as meaning something different or less than substantial present economic benefit simply because of a shift in the factual scenario or form of gift to which the test is being applied accordingly we are satisfied that sec_2503 regardless of whether a gift is direct or indirect is concerned with and requires meaningful economic rather than merely paper rights furthermore this idea is buttressed by recognition that in an earlier case we quoted the very language from fondren v commissioner supra set forth above in a context that involved outright gifts in estate of holland v commissioner tcmemo_1997_302 we quoted the fondren text en route to concluding that outright gifts in the form of dollar_figure checks which had been properly endorsed and deposited were gifts of a present_interest in a similar vein previous caselaw from this court reveals that the principles established in united_states v pelzer supra - - pincite and ryerson v united_states supra pincite regarding contingency and joint action are not restricted in their applicability to indirect gift situations in 14_tc_523 affd 188_f2d_831 2d cir the taxpayer assigned outright all incidents_of_ownership in several insurance policies on his life to his five children jointly and continued to pay the premiums thereon given these facts we citing united_states v pelzer supra stated broadly that where the use possession or enjoyment of the donee is postponed to the happening of future uncertain events the interest of the donee is a future_interest within the meaning of the statute id pincite then relying on ryerson v united_states supra and in spite of the taxpayer’s argument that there was not a grant to trust as in the ryerson case we ruled that the taxpayer by making the assignments to his five children jointly had postponed the possession and enjoyment of the rights and interests in and to the policies or the proceeds thereof until his death or until such time as the children acting jointly might change or negative the action he had thus taken id pincite in sum we reject petitioners’ contention that when a gift takes the form of an outright transfer of an equity_interest ina business or property no further analysis is needed or justified to do so would be to sanction exclusions for gifts -- - based purely on conveyancing form without probing whether the donees in fact received rights differing in any meaningful way from those that would have flowed from a traditional trust arrangement petitioners’ advocated approach could also lead to situations where gift_tax consequences turned entirely upon distinctions in the ordering of transactions rather than in their substance for example while petitioners contributed_property to an llc and then gifted ownership units to their children and grandchildren a similar result could have been achieved by first transferring ownership units and then making contributions to the entity yet petitioners would apparently have us decide that the latter scenario falls within the rubric of established precedent while the former is independent thereof we decline to take such an artificial view we are equally unconvinced by petitioners’ attempts to avoid the principles discussed above with the assertion that the postponement question deals with rights to present use possession or enjoyment of the transferred property not the likelihood of the actual use possession or enjoyment of the property see 97_tc_74 397_f2d_82 9th cir 189_f2d_118 7th cir 213_f2d_520 6th cir bach of the above-cited cases involved trusts in which beneficiaries were given an absolute right to demand distributions and have not been interpreted to establish a rule - - inconsistent with those enunciated by the supreme court see 196_f2d_611 7th cir distinguishing kieckhefer v commissioner supra affg 17_tc_160 thus instead of adopting an approach which would undermine the purpose and integrity of the sec_2503 b exclusion we for the reasons explained above conclude that petitioners are not by virtue of making outright gifts relieved of showing that such gifts in actuality involved rights consistent with the standards for a present_interest set forth in regulations and existing caselaw to recapitulate then the referenced authorities require a taxpayer claiming an annual exclusion to establish that the transfer in dispute conferred on the donee an unrestricted and noncontingent right to the immediate use possession or enjoyment of property or of income from property both of which alternatives in turn demand that such immediate use possession or enjoyment be of a nature that substantial economic benefit is derived therefrom in other words petitioners must prove from all the facts and circumstances that in receiving the treeco units the donees thereby obtained use possession or enjoyment of the units or income from the units within the above- described meaning of sec_2503 - - b application to the gifted property beginning with the property itself we reiterate that the donees in these cases did receive at least in the sense of title outright possession of the treeco units nonetheless as previously explained the simple expedient of paper title does not in and of itself create a present_interest for purposes of sec_2503 unless all the facts and circumstances establish that such possession renders an economic benefit presently reachable by the donees it therefore is incumbent upon petitioners to show the present not postponed economic benefit imparted to the donees as a consequence of their receipt of the treeco units in considering this issue we first address the role of the treeco operating_agreement in our analysis petitioners state that each gifted treeco unit represented a significant bundle of legal rights in the venture rights which are defined by the operating_agreement treeco’s articles of organization and indiana statutory and common_law at the same time petitioners aver the postponement question is not concerned with contractual rights inherent in the transferred property but rather in whether in the transfer of the property the transferor imposed limitations or restrictions on the present enjoyment of the property they then go on to quote the language from sec_25_2503-3 gift_tax regs which -- p7 - references contractual rights in a bond note or insurance_policy that do not result ina future_interest characterization hence while petitioners seem to acknowledge that the operating_agreement in large part defines the nature of the property received by the donees they also apparently would have us ignore any provisions of the agreement which limited the ability of the donees to presently recognize economic value as akin to the contractual rights mentioned in the regulation however petitioners’ reliance on sec_25_2503-3 gift_tax regs is misplaced this court has previously taken a much narrower view of the cited regulatory language in estate of vose v commissioner tcmemo_1959_175 vacated and remanded on another issue 284_f2d_65 1st cir we opined that the regulations were designed to cover notes and bonds which although perhaps not containing all of the attributes of negotiable instruments are at least definitely enforceable legal obligations payable on a day certain and immediately disposable by the obligee llc units hardly fall within these parameters and we observe that the quoted reasoning is consistent with our focus on requiring some presently reachable economic benefit furthermore petitioners’ attempts to find in these regulations support for a distinction between limitations contractually inherent in the transferred property and restrictions imposed upon transfer are not well taken all facts - - and circumstances must be examined to determine whether a gift is of a present_interest within the meaning of sec_2503 and this will be true only where all involved rights and restrictions wherever contained reveal a presently reachable economic benefit since here the primary source of such rights and restrictions is the treeco operating_agreement its provisions in their cumulative entirety must largely dictate whether the units at issue conferred the requisite benefit accordingly we now turn to the operating_agreement to flesh out the nature of the property rights transferred to the donees at the time of their receipt of the treeco units and whether such rights rose to the level of a present_interest on account of either the units themselves considered in this section or the income therefrom considered in section iv c infra petitioners offer the following summary of the rights inuring to the donees upon their receipt of the llc units upon transfer the donees acquired membership rights and obligations in the gifted treeco units which were identical to those which petitioners had in the treeco units they retained including the rights under the treeco operating_agreement to have all net_income or capital_gains allocated all cash distributions made and net_loss allocated subject_to an allocation of losses to a j hackl for a period which was designed to ensure the current deductibility of treeco losses for federal_income_tax purposes based on the number of units held in relation to the total number of units the right to have capital accounts established and maintained on behalf of each member in the manner provided by sec_1_704-1 iv the right to offer units for sale to treeco or to sell their units to third parties subject_to manager approval - - the rights voting members to remove the manager amend treeco’s organizational documents dissolve treeco approve salaries or bonuses paid to any manager etc all of which rights are entitled to court enforcement at the outset we note that petitioners’ repeated assertions that the rights conferred on the donees were identical to those retained by the donors have little bearing on our analysis a similar fact did not dissuade us from finding only a future_interest in 58_tc_1014 and we are satisfied that it should be given no more weight here the taxpayers in blasdel v commissioner supra pincite- created a_trust named themselves a sec_2 of the trust’s beneficiaries and conveyed beneficial interests to other family members although we explicitly observed that the donees acquired their fractional beneficial interests subject_to the same terms and limitations as petitioners held theirs we nonetheless based our decision on the nature of those terms without regard to any identity of rights between donors and donees id pincite0 see also 553_f2d_1216 9th cir in addition given the authority granted here to a j hackl as manager we observe that the alleged equality when viewed from a practical standpoint is less than petitioners would have us believe concerning the specific rights granted in the operating_agreement we are unable to conclude that these afforded a -- - substantial economic benefit of the type necessary to qualify for the annual exclusion while we are aware of petitioners’ contentions and the parties’ rather conclusory stipulations that treeco was a legitimate operating business_entity and that restrictive provisions in the agreement are common in closely held enterprises and in the timber industry such circumstances whether or not true do not alter the criteria for a present_interest or excuse the failure here to meet those criteria as we consider potential benefits inuring to the donees from their receipt of the treeco units themselves we find that the terms of the treeco operating_agreement foreclosed the ability of the donees presently to access any substantial economic or financial benefit that might be represented by the ownership units for instance while an ability on the part of a donee unilaterally to withdraw his or her capital_account might weigh in favor of finding a present_interest here no such right existed according to the agreement capital contributions could not be demanded or received by a member without the manager’s consent similarly a member desiring to withdraw could only offer his or her units for sale to the company the manager was then given exclusive authority to accept or reject the offer and to negotiate terms hence some contingency stood between any individual member and his or her receipt from the company of economic value for units held either in the form of approval --- - from the current manager or perhaps in the form of removal of that manager by joint majority action followed by the appointment of and approval from a more compliant manager likewise while a dissolution could entitle members to liquidating distributions in proportion to positive capital_account balances no donee acting alone could effectuate a dissolution moreover in addition to preventing a donee from unilaterally obtaining the value of his or her units from the llc the operating_agreement also foreclosed the avenue of transfer or sale to third parties the agreement specified that no member shall be entitled to transfer assign convey sell encumber or in any way alienate all or any part of the member’s interest except with the prior written consent of the manager which consent may be given or withheld conditioned or delayed as the manager may determine in the manager’s sole discretion hence to the extent that marketability might be relevant in these circumstances as potentially distinguishable on this point from those in indirect gift cases such as chanin v united_states f 2d pincite and blasdel v commissioner supra pincite2 both dismissing marketability as insufficient to create a present_interest where the allegedly marketable property an entity or trust interest differed from the underlying gifted property the agreement for all practical - - purposes bars alienation as a means for presently reaching economic value transfers subject_to the contingency of manager approval cannot support a present_interest characterization and the possibility of making sales in violation thereof to a transferee who would then have no right to become a member or to participate in the business can hardly be seen as a sufficient source of substantial economic benefit we therefore conclude that receipt of the property itself the treeco units did not confer upon the donees use possession or enjoyment of property within the meaning of sec_2503 b c application to income from the gifted property turning then to whether the gifts of treeco units afforded to the donees the right to use possession or enjoyment of income therefrom we again answer this question in the negative as before broadly applicable standards and reasoning derived from both the trust cases and the cases involving gifts to a partnership or corporate entity call for this result in particular this court has distilled caselaw in these areas into a three-part test for ascertaining whether rights to income satisfy the criteria for a present_interest under sec_2503 calder v commissioner t c pincite the taxpayer must prove based on surrounding circumstances and the trust agreement that the trust will receive income that some portion of that income will flow steadily to the - - beneficiary and that the portion of income flowing out to the beneficiary can be ascertained id see also md natl bank v united_states 609_f2d_1078 4th cir here the parties stipulated that the primary business_purpose of treeco and its successors was to acquire and manage timberland for long-term income and appreciation and not to produce immediate income the parties further stipulated petitioners anticipated that all three entities would operate at a loss for a number of years and therefore they did not expect that these entities would be making distributions to members during such years the record then validates these assumptions by stipulating to losses negative cashflows and an absence of distributions from to april of hence even the first receipt of income prong has not been established on the facts before us furthermore even if petitioners had shown that treeco would generate income at or near the time of the gifts the record fails to establish that any ascertainable portion of such income would flow out to the donees members would receive income from treeco only in the event of a distribution however the operating_agreement states that distributions were to be made in the manager’s discretion this makes the timing and amount of distributions a matter of pure speculation and also raises again the specter of some form of joint action to oust a manager whose - -- distribution policy failed to satisfy members as a result the facts in this case convince us that any economic benefit the donees may ultimately obtain from their receipt of the treeco units is future not present in other words the economic benefit has been postponed in a manner contrary to the regulatory and judicial pronouncements establishing the meaning of a present_interest gift_for purposes of sec_2503 b additionally we note that the fact the parties have stipulated a value for the treeco units does not affect the foregoing analysis although petitioners mention this fact repeatedly it has long been established that the crucial thing is postponement of enjoyment not the fact that the beneficiary is specified and in esse or that the amount_of_the_gift is definite and certain fondren v commissioner u s pincite- entity interest values can be based as the facts and circumstances indicate is the case here on the worth of underlying assets and the future income potential they represent neither of which may be presently reachable we therefore hold that petitioners are not entitled to exclusions under sec_2503 for their gifts of treeco units to reflect the foregoing decisions will be entered under rule
